Citation Nr: 1707276	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office.

The Veteran appeared at a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript is of record.

In December 2014, the Board remanded the case for further evidentiary development.  The requested actions having been completed and the claim having been readjudicated by the RO in June 2015 and July 2015 Supplemental Statements of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2016, the Veteran submitted additional medical evidence after the final Supplemental Statement of the Case was issued.  However, a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 was submitted in February 2017.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the claim.


FINDINGS OF FACT

1.  Audiometric testing for the right ear has shown average pure tone thresholds of 33-45 decibels with speech recognition scores from 88-100 percent, resulting in Level I-II hearing impairment.

2.  Audiometric testing for the left ear has shown average pure tone thresholds of 41-59 decibels with speech recognition scores from 88-100 percent, resulting in Level I-V hearing impairment.

3. The Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85, 4.86; Diagnostic Code 6100.

2. The criteria for an extra-schedular evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.85, 4.86; Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a January 2009 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided a VA examination which addressed his bilateral hearing loss in June 2015.  He was previously examined in 2008 and 2009.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in September 2013.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disability.  The Veteran had an opportunity to provide evidence in addition to his testimony as to the effects of his hearing loss disability.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).


Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

The Veteran is seeking an increased, compensable rating for his service-connected bilateral hearing loss.  Throughout the period on appeal, the Veteran asserted that his service-connected bilateral hearing loss has increased in severity.  He reported that he has trouble communicating with family and friends, and experiences pain and discomfort when his children shout.  See December 2009 Notice of Disagreement.

The Veteran was afforded a VA examination in July 2008.  The results of the puretone threshold testing were the following:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
30
25
45
50
25
36.25
LEFT
20
25
55
55
50
46.25

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 94 percent and 96 percent in the right and left ears, respectively.

Application of 38 C.F.R. § 4.85 Table VI to the July 2008 measurements result in assignment of Roman Numeral I in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded a second VA examination in April 2009.  The results of the puretone threshold testing were the following:



HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
15
40
50
35
35
LEFT
15
20
60
60
55
48.75

His controlled speech discrimination test (Maryland CNC) showed scores of 88 percent in both ears.  Application of 38 C.F.R. § 4.85 Table VI to the April 2009 measurements result in assignment of Roman Numeral II in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded a final VA examination in June 2015.  Puretone threshold testing results revealed the following:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
10
10
40
45
35
33
LEFT
5
10
50
55
50
41

His controlled speech discrimination test (Maryland CNC) resulted in scores of 96 percent for the right ear and 92 percent for the left ear.  Application of 38 C.F.R. § 4.85 Table VI to the June 2015 measurements result in assignment of Roman Numeral II in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

The results of all three VA examinations show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

The Board notes that the Veteran has had audiometric testing several times through private physicians between 2008 and 2012.  However, many of these private records did not record frequencies at 3000 Hz and none of them conducted controlled speech discrimination tests.  Therefore, these private medical records are inadequate for VA purposes.

Audiometric testing conducted at the Roberts Hearing Clinic in March 2016 resulted in the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
50
60
45
LEFT
25
30
70
70
65

His controlled speech discrimination test (Maryland CNC) resulted in scores of 100 percent for both ears.  The average pure tone thresholds were 45 decibels for the right ear and 58.75 for the left ear.  Application of 38 C.F.R. § 4.85 Table VI results in assignment of Roman Numeral I in both ears.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

However, 38 C.F.R. § 4.86(b) applies to the left ear, since the thresholds at 1000 and 2000 Hz are 30 and 70, respectively.  Accordingly, Table VIA may be used to evaluate the left ear.

With an average puretone threshold in the Veteran's left ear of approximately 59 decibels, level IV impairment can be assigned under Table VIA.  38 C.F.R. § 4.85.  However, 38 C.F.R. § 4.86(b) provides that after determining the Roman numeral warranted under Table VI or Table VIA, the numeral will then be evaluated at the next higher numeral.  Accordingly, the Veteran's left ear equates to a level V impairment.

The Veteran's right ear did not demonstrate an exceptional pattern of hearing impairment.  Application of 38 C.F.R. § 4.85 Table VI to the March 2016 measurements result in assignment of Roman Numeral I for the right ear.

A level V impairment in the worse ear and a level I impairment in the better ear still equates to a 0 rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.  Therefore, the result of this audiometric testing reflects the Veteran's hearing impairment continued to warrant a 0 percent rating, and does not suggest a rating in excess of 0 percent is warranted.

The Board notes that the Veteran's representative argued in a September 2012 statement that the puretone threshold audiometry examination was not as advanced as other methods of measuring hearing loss.  This argument was restated during the Veteran's November 2013 Board hearing.  However, 38 C.F.R. § 4.85 requires the use of puretone thresholds to measure the level of a Veteran's hearing loss disability.  Thus, despite the possibility of more advanced tests, puretone thresholds are the basis by which VA evaluates the severity of a hearing loss disability.

Thus, the Board finds that a compensable rating for bilateral hearing loss, on a schedular basis, must be denied.

III. Extra-schedular Consideration

During the Veteran's September 2013 hearing, his representative argued that the Veteran's bilateral hearing loss, coupled with severe tinnitus and an "unspecified ear disease," presented an "unusual disability picture," raising the question of entitlement to an extra-schedular rating.

In July 2015, the Director of Compensation and Pension denied an extra-schedular evaluation for the Veteran's bilateral hearing loss.

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has an opportunity to review the Veteran's claim de novo and make its own assessment as to whether an extra-schedular rating is warranted.  See, e.g., Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a Veteran's entitlement to an extra-schedular rating); Floyd v. Brown, 9 Vet. App. 88, 96-97 (stating that once the Board properly refers an extra-schedular rating issue to the Director for review, the appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim").  The Board emphasizes that the Board's findings that referral was warranted are not tantamount to findings that an extra-schedular rating is appropriate and should be assigned.  See Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009).

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  The Veteran has not had any hospitalizations of record related to his service-connected bilateral hearing loss.

At the outset, the Board notes that the Veteran is not service connected for an "unspecified ear disease."  During the Veteran's August 2003 hearing, he alleged that the pain he experienced was indicative of "some kind of a disease process."  However, the Veteran was never diagnosed with, or service connected for, any ear disease other than hearing loss and tinnitus.

Turning to the first step of the extraschedular analysis, it cannot be said that the Veteran experiences any unusual symptoms not contemplated by the rating schedule.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation.  The Veteran's complaints - difficulty hearing with background noise, needing to turn the TV or phone up loud, etc. - are exactly the symptoms experienced by all veterans with a hearing loss disability.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the most recent 2015 examiner discussed the functional impact of the hearing loss disability. 

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  

The Veteran's April 2009 VA examination report noted that his bilateral hearing loss had a significant impact on his occupation.  The examiner opined he would have trouble hearing and difficulty following directions.

At the Veteran's 2013 Board hearing, he testified that his bilateral hearing loss negatively impacted his occupation as a correctional officer.  Specifically, he testified that while acting as the officer in charge in the control room with several radios going off, he missed a call for assistance.  Another officer was in the control room and able to hear the call.  The Veteran testified that if the other officer had not responded to the call, he would have been fired and someone could have been killed.  He further testified that he has not worked in the control room since that incident, because he does not want to lose his job or endanger other officers.  During his March 2015 VA examination, the VA examiner noted that the Veteran worked for 17 years as a correctional officer, but switched to being a counselor (still within the prison system) approximately two and a half years prior.

After examining the record, the Board concludes that the Veteran's service-connected bilateral hearing loss does not cause a marked interference with his employment.  Although "marked interference with employment" is a term of art left undefined by case law and regulations, the Board has interpreted this standard broadly.

It cannot be said that his impairment is "marked" in degree, which, although a level less than total impairment, still indicates a rather significant level of impairment not shown here.  Even though the Veteran states he could not continue his occupation as a correctional officer, the record contains evidence of the Veteran's ability to pursue other professional opportunities.  The Veteran was able to transition from his profession as a correctional officer and become a counselor while remaining with the same employer.  The Board finds that the Veteran's disability picture is not exceptional and does not exhibit related factors such as "marked interference with employment" or "frequent periods of hospitalization."

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  The rating schedule is adequate, even in regard to the collective and combined effect of both his hearing loss and tinnitus, and referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In the absence of exceptional factors associated with the bilateral hearing loss disability, the Board finds that the preponderance of the evidence against the Veteran's claim for an extra-schedular rating for his service-connected bilateral hearing loss.


ORDER

A compensable rating and an extraschedular evaluation for the Veteran's bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


